Matter of Cronin (2016 NY Slip Op 08359)





Matter of Cronin


2016 NY Slip Op 08359


Decided on December 14, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
JOHN M. LEVENTHAL, JJ.


2012-06884 

[*1]In the Matter of Linda Marie Cronin, a suspended attorney. (Attorney Registration No. 1926773)


Motion by Linda Marie Cronin for reinstatement to the Bar as an attorney and counselor-at-law. Ms. Cronin was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on March 26, 1984.

DECISION & ORDER
By decision and order on application dated December 31, 2012, this Court authorized the Grievance Committee for the Tenth Judicial District to institute and prosecute a disciplinary proceeding against Ms. Cronin based upon the acts of professional misconduct alleged in a verified petition dated July 17, 2012. By opinion and order of this Court dated July 22, 2015, Ms. Cronin was suspended from the practice of law for a period of one year (see Matter of Cronin, 131 AD3d 317).
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
ORDERED that the motion is granted, effective immediately, Linda Marie Cronin is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Linda Marie Cronin to the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and LEVENTHAL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court0